DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francis Dunn on 03/04/2022.

The application has been amended as follows: 

1. (currently amended) A display control device comprising: 

acquiring information on a plurality of images captured during movement; 
designating a plurality of set times based on the information on images; 
acquiring the images captured at the set times as thumbnails; and 
generating a display image to be displayed on a display unit so that the plurality of acquired thumbnails are arrayed in a predetermined direction in image-capturing time-series order while being displayed side by side in a direction different from the predetermined direction based on position information indicating positions at which the images are captured, wherein 
the images are 360-degree images, and 
the generating generates the display image so that the thumbnails are displayed on outer circumferential surfaces of spherical display areas in a virtual three-dimensional space displayed on the display unit, while being changed in angle by the processor being configured to rotate the display areas in different directions or at different speeds, 
wherein the designating designates the set times based on times at which feature images satisfying predetermined conditions among the plurality of images are captured, so that lengths between the set times that are continuous on a time-series basis are different from each other, and
wherein the display areas are rotated in the different directions or at the different speeds between the thumbnails extracted as the feature images and the thumbnails not extracted as the feature images.

2. (previously presented) The display control device according to claim 1, wherein
the position information includes information on travelling directions at the time of capturing the images,

the generating arranges the first thumbnail and the second thumbnail so that the second thumbnail is positioned in the travelling direction from the first set time to the second set time with respect to the first thumbnail.

3. (canceled) 

4. (canceled) 

5. (previously presented) The display control device according to claim 1, wherein the generating generates the display image in which the rotation of the display areas is stopped so that the respective thumbnails are images showing an identical predetermined direction.

6. (canceled)

7. (currently amended) A non-transitory computer readable recording medium storing therein a program for causing a processor of a computer to execute:
acquiring information on a plurality of images captured during movement;
designating a plurality of set times based on the information on images;
acquiring the images captured at the respective set times as thumbnails; and
generating a display image to be displayed on a display unit so that the plurality of acquired thumbnails are arrayed in a predetermined direction in image-capturing time-series 
the images are 360-degree images, and
the generating generates the display image so that the thumbnails are displayed on outer circumferential surfaces of spherical display areas in a virtual three-dimensional space displayed on the display unit, while being changed in angle by the program causing the processor to execute rotation of the display areas in any different directions or at different speeds, 
wherein the designating designates the set times based on times at which feature images satisfying predetermined conditions among the plurality of images are captured, so that lengths between the set times that are continuous on a time-series basis are different from each other, and
wherein the display areas are rotated in the different directions or at the different speeds between the thumbnails extracted as the feature images and the thumbnails not extracted as the feature images.

8. (previously presented) The non-transitory computer readable recording medium according to claim 7, wherein
the position information includes information on travelling directions at the time of capturing the images,
the thumbnails include a first thumbnail of a first set time and a second thumbnail of a second set time that is a later set time than the first set time, and
the generating arranges the first thumbnail and the second thumbnail so that the second thumbnail is positioned in the travelling direction from the first set time to the second set time with respect to the first thumbnail.

9. (canceled) 

10. (canceled) 

11. (previously presented) The non-transitory computer readable recording medium according to claim 7, wherein the generating generates the display image in which the rotation of the display areas is stopped so that the respective thumbnails are images showing an identical predetermined direction.

12. (currently amended) A display control method comprising:
acquiring information on a plurality of images captured during movement;
designating a plurality of set times based on the information on images;
acquiring the images captured at the set times as thumbnails; and
generating a display image to be displayed on a display unit so that the plurality of acquired thumbnails are arrayed in a predetermined direction in image-capturing time-series order while being displayed side by side in a direction different from the predetermined direction based on position information indicating positions at which the images are captured, wherein
the images are 360-degree images, and
the generating generates the display image so that the thumbnails are displayed on outer circumferential surfaces of spherical display areas in a virtual three-dimensional space displayed on the display unit, while being changed in angle by rotating the display areas in different directions or at different speeds, 
wherein the designating designates the set times based on times at which feature images satisfying predetermined conditions among the plurality of images are captured, so that lengths between the set times that are continuous on a time-series basis are different from each other, and
wherein the display areas are rotated in the different directions or at the different speeds between the thumbnails extracted as the feature images and the thumbnails not extracted as the feature images.

13. (previously presented) The display control method according to claim 12, wherein
the position information includes information on travelling directions at the time of capturing the images,
the thumbnails include a first thumbnail of a first set time and a second thumbnail of a second set time that is a later set time than the first set time, and
the generating arranges the first thumbnail and the second thumbnail so that the second thumbnail is positioned in the travelling direction from the first set time to the second set time with respect to the first thumbnail.

14. (canceled) 

15. (previously presented) The display control method according to claim 12, wherein the generating generates the display image in which the rotation of the display areas is stopped so that the respective thumbnails are images showing an identical predetermined direction.

16. (canceled) 

17. (previously presented) The display control device according to claim 1, wherein the display areas comprise a first display area and a second display area, wherein the rotating of the display areas further comprises:
rotating the first display area in a first direction at a first speed; and
rotating the second display area in a second direction that is different from the first direction and at a second speed that is different than the first speed.

	
 Allowable Subject Matter
Claims 1-2, 5, 7-8,11-13, 15 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “designates the set times based on times at which feature images satisfying predetermined conditions among the plurality of images are captured, so that lengths between the set times that are continuous on a time-series basis are different from each other, wherein the display areas are rotated in the different directions or at the different speeds between the thumbnails extracted as the feature images and the thumbnails not extracted as the feature images” with limitations taken within others in the claims. 
Tasaka et al (JP 2011-145407 A) discloses an image display device comprising a processor configured to display thumbnail images on a map displayed on a display, wherein the thumbnail images are grouped in accordance to prescribed conditions.

YOU et al (US 20180174356) discloses a display apparatus including a receiver configured to receive a command, a processor configured to receive a content image and generate a three dimensional (3D) image by mapping the content image to a 3D structure selected from a plurality of 3D structures, each having different geometrical forms, and a display configured to display one viewpoint of the 3D image according to the command. The processor may be configured to display as the thumbnail image, a region corresponding to one viewpoint from among the generated 3D image in the form of the cylinder. The processor may be configured to display the thumbnail image for the viewpoint while moving the viewpoint of the 3D image, for example, while rotating the cylinder of the 3D image. The processor may be configured to move the viewpoint of the 3D image in a predetermined method, or according to a user input. The processor may be configured to change a direction, a speed or the like of viewpoint movement, move the viewpoint while continuously or discontinuously changing the direction, the speed or the like of viewpoint movement, or change a size, a shape or the like of the object region.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482